DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 2/2/2021, the following has occurred: Claim 1, 6, 13, and 14 have been amended; Claim 5 has been canceled; Claims 15 – 18 have been added.
Claims 1 – 4 and 6 – 18 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4 and 6 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the invention can be performed as software alone. Further performed on transitory material. See Specification paragraphs 28 – 31.
Claims 1 – 4 and 6 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1 – 13), and manufacture (claim 14) which recite steps of
creating a new first folder in a first hierarchy of a file system in a patient monitor which is connectable to an imaging unit when a first event occurs, and creating a second folder in the first folder that is last created when a second event occurs; and
storing an image file relating to image information that is supplied from the imaging unit, in the second folder which is last created,
 wherein the first event is associated with a change of a patient to be monitored by the patient monitor.
These steps of claims 1 – 4 and 6 – 18, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer language, creating in the context of this claim encompasses a mental process of the user.  Similarly, the limitation of storing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 11, reciting particular aspects of how creating may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an imaging unit amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraph 6, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of folder creating amounts to mere data gathering, recitation of storing images amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 - 4 and 6 – 12, additional limitations that amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 4 and 6 – 18; creating and storing, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 4 and 6 - 12, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: creating section and operating section in claim 1 – 4 and 6 – 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1 – 4 and 6 – 13are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4 – 8, and 13 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al., U.S. Pre-Grant Publication 2010/ 0094104.
As per claim 1,
Nagase teaches a patient monitor connectable to an imaging unit, the patient monitor comprising:
a folder creating section configured to newly create a first folder in a first hierarchy of a file system (paragraph 42)
in response to an occurrence of a first event (paragraph 40, store the image), and 
to newly create a second folder in response to an occurrence of a second event in the first folder that is last created (paragraph 42 n=1,2,3); and
a file operating section configured to store an image file relating to image information that is supplied from the imaging unit, in the second folder last created by the folder creating section (paragraphs 42 – 45)
wherein the first event is associated with a change of a patient to be monitored by the patient monitor (paragraph 41, registration of new patient).
As per claim 2, Nagase teaches the patient monitor of claim 1 as described above.
Nagase further teaches the patient monitor wherein the folder creating section is configured to set a folder name of the first folder based on information identifying a patient who is monitored by the patient monitor (paragraph 42, where “based on” is understood broadly to be any relevant information).
As per claim 4, Nagase teaches the patient monitor of claim 1 as described above.

As per claim 6, Nagase teaches the patient monitor of claim 1 as described above.
Nagase further teaches the patient monitor wherein the first event includes at least one of
a completion of an operation of a bed assignment button and an input of associated patient information, 
an update of patient information, 
a power-on operation after an elapse of a predetermined power-off time period, and 
an operation of an inspection-start button for a new patient (paragraph 40 operation button – The specification does not describe what this function means).
As per claim 7, Nagase teaches the patient monitor of claim 1 as described above.
Nagase further teaches the patient monitor wherein the second event is associated with a start of a new series of imagings (paragraph 45).
As per claim 8, Nagase teaches the patient monitor of claim 7 as described above.
Nagase further teaches the patient monitor wherein the second event includes at least one of 
an input of the image information after elapse of a predetermined time period from a previous input of the image information from the imaging unit (paragraphs 90 – 94 time intervals), 
imaging after an operation of an imaging end button (paragraph 40 operation button, finish), and 
an input of the image information in a state where no folder exists in the first folder that is last created.
As per claim 12, Nagase teaches the patient monitor of claim 1 as described above.
Nagase further teaches the patient monitor wherein the file operating section is configured to store attribute information of the image file, and information of a folder configuration (paragraph 42, the Examiner understands that this claim requires the storing of a file within a folder).

Regarding what attribute information is, the specification states in paragraph 42, “When each image file is to be stored, moreover, the folder operating section 142 may write attribute information (various kinds of information such as the type of the ultrasonic 15 probe head 21, the gain/depth of an ultrasonic image, and the zoom state of a camera image) of the image file, and information of the folder configuration (information including the stored positions of image files), in a configuration file ("config.xml" in Fig. 4).” The Examiner notes that the examples are not limiting.

As per claim 13,
Nagase teaches a physiological information management system as described above in claim 1.
Nagase further teaches 
a patient monitor configured to measure vital signs of a patient (paragraph 168, temperatures); and
an imaging unit configured to produce a taken image and to send the taken image to  the patient monitor (paragraph 142, patient information including image, paragraph 154 displaying the patient information),
As per claim 14,
Nagase teaches a non-transitory computer readable medium storing a program as described above in claim 1.
As per claim 16,
Nagase teaches a patient monitor connectable to an imaging unit, the patient monitor as described above in claim 1.
Regarding the limitation, “wherein the second event includes an input of the image information in a state where no folder exists in the first folder that is last created.”  This is a description of the image information and does not functionally affect the outcome. Further, what is meant by “in a state” is not clear but understood that the image is inherently held within memory by an imaging system.
As per claim 18,
Nagase teaches a patient monitor connectable to an imaging unit, the patient monitor as described above in claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al., U.S. Pre-Grant Publication 2010/ 0094104 in view of Higuchi et al., U.S. Pre-Grant Publication 2005/ 0090710.
As per claim 3, Nagase teaches the patient monitor of claim 1 as described above.
Nagase does not explicitly teach however, Higuchi further teaches the patient monitor wherein the folder creating section is configured to set a folder name of the second folder based on information of a current time or information identifying a creation sequence (paragraph 31 folder created automatically using the current date/time as the folder name).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Nagase. One of ordinary skill in the art at the time of the invention would have added these features into Nagase with the motivation to store images without patient data input (Higuchi et al., paragraph 31).
Claims 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al., U.S. Pre-Grant Publication 2010/ 0094104 in view of Rousso et al., U.S. Pre-Grant Publication 2008/ 0042067.
As per claim 9, Nagase teaches the patient monitor of claim 1 as described above.
Nagase does not explicitly teach however, Rousso teaches the patient monitor wherein the imaging unit includes an ultrasonic probe head configured to acquire information relating to an ultrasonic image, and a camera configured to acquire peripheral image information (paragraphs 510, 514, and 534).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Nagase. One of ordinary skill in the art at the time of the invention 
As per claim 10, Nagase in view of Rousso teaches the patient monitor of claim 9 as described above.
Nagase does not explicitly teach however, Rousso further teaches the patient monitor wherein the image information supplied from the imaging unit relates to the ultrasonic image or an imaging by the camera (paragraphs 510, 514, and 534).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Nagase for the reasons as described above.
As per claim 17,
Nagase teaches a patient monitor connectable to an imaging unit, the patient monitor as described above in claim 1.
Nagase does not explicitly teach however, Rousso further teaches the patient monitor
wherein the imaging unit includes an ultrasonic probe head (figure 4C, paragraph 208) configured to acquire information relating to an ultrasonic image (paragraph 208, ultrasound imager), and a camera configured to acquire peripheral image information (paragraph 208, an intracorporeal camera device 190 is adapted for rectal insertion).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Nagase. One of ordinary skill in the art at the time of the invention would have added these features into Nagase with the motivation to include a plurality of the detectors and collimators associated with the position-tracking device (Rousso, paragraph 208).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al., U.S. Pre-Grant Publication 2010/ 0094104 in view of Grunwald et al., U.S. Pre-Grant Publication 2003/ 0013959.
As per claim 11, Nagase teaches the patient monitor of claim 1 as described above.
Nagase does not explicitly teach the patient monitor wherein, when a new folder is to be created, the folder creating section is configured to set another folders in an identical hierarchy of the new folder to be write-protected (“write protection” is an inherent feature of operating systems as explained within lifewire “How to Remove Write Protection on Windows 10, 8, and 7 “)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Nagase. One of ordinary skill in the art at the time of the invention would have added these features into Nagase 
The elements are all known but not combined as claimed. The technical ability exists to combine the elements as claimed and the results of the combination are perform the same function as they did separately.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al., U.S. Pre-Grant Publication 2010/ 0094104 in view of De Clercq, “The Basics of ACL Inheritance.”
As per claim 15,
Nagase teaches a patient monitor connectable to an imaging unit, the patient monitor comprising:
at least one processor and at least one recording medium configured to (figure 5, workstation, #100):
newly create a first folder in a first hierarchy of a file system in the at least one recording medium  (paragraph 42)
in response to an occurrence of a first event (paragraph 40, store the image), and
to newly create, in the at least one recording medium, in response to an occurrence of a second event, a second folder in the first folder that is last created (paragraph 42 n=1,2,3); and
store, in the at least one recording medium, an image file relating to image information that is supplied from the imaging unit, in the second folder last created (paragraphs 42 – 45),
Nagase does not explicitly teach however, De Clercq further teaches the patient monitor comprising: 
wherein, when a new folder is to be created, the at least one processor and at least one recording medium are further configured to set another folder in an identical  hierarchy of the new folder to be write-protected (The Examiner notes that when a new folder is created, it is placed as a child folder to a parent folder. Paragraph 3, “An administrator can set the ACL on a parent object and, if inheritance is enabled, he shouldn’t need to set ACLs on each child object.” Paragraph 7, “Also, Microsoft added an explanatory text in the dialog box telling the user “this permission is inherited” and “you can edit the permission only at the parent object…”. Therefore, if a folder is set in an identical hierarchy then it inherits the parents Access Control.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Nagase. One of ordinary skill in the art at the time of the invention would have added these features into Nagase 
The elements are all known but not combined as claimed. The technical ability exists to combine the elements as claimed and the results of the combination are predictable. When combined, the elements perform the same function as they did separately.
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC§ 101
The Applicant states, “However, to the extent that the claims include any abstract ideas, they integrate those abstract ideas into a practical application and amount to significantly more than the alleged abstract idea because they improve the functioning of a technology. For the reasons previously noted, the present application meets the standards for being directed to a technical improvement.” The Applicant is entitled to his opinion.
The Applicant further states, “In contrast, the present application describes solving this problem by using the claimed file structure/hierarchy.” However, this is not a technical or a technological improvement. The Applicant is using well understood, routine, and conventional operating system technology as shown by multiple prior-art references. 
The Applicant states, “In view of this, the present claims provide improvements over existing file system structure and data storage technologies, and thus over existing patient monitor technologies.” The Applicant is confusing a use of technology with an improvement of technology.  
The Applicant states, “Where an alleged abstract idea is applied to a technology in a manner in which the result improves the technology, then that abstract idea is practically applied and the claims are patent eligible. As the action does not dispute any factual or technical aspect of the improvement, and acknowledges that the improvement results from the application to a technology, the claims must be considered eligible.” The Applicant is mistaken. The instant action disputes that there is a technological improvement or a technical improvement.
The Applicant states, “The court in En Fish found such features to be a specific improvement to the way the computer operates, and thus found the claims eligible. Similarly, as noted above, the present claims also relate to a structure that improves the ability to retrieve information stored therein.” The instant invention is not similar to Enfish. The Applicant merely asserts that something exists and that something else exists and therefore the existence of both means that they are similar.
The Applicant states, “Nothing in the action suggests that any part of the disclosure describing existing technical problems and the claimed solution are incorrect. Further nothing in the action disputes the analogy and the comparisons between the claims and the alleged abstract.” The Specification does not disclose a technological problem.  The Applicant describes a logistical problem that is solved using technology.
The Applicant states, “The action offers no technical or legal analysis to support this conclusion or rebut Applicant's analysis to the contrary (e.g., … MPEP § 2106.0S(a).”  What is interesting is that the Applicant conflates the actual quote, “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology.” No evidence has been submitted.
Claim Rejections-35 U.S.C. § 103
The Applicant states, “In rejecting this feature as part of claim 5, the action cited to Nagase [0042], specifically referencing the new patient.” The Examiner reasserts that this is a broadest reasonable interpretation in light of the Specification.
The Applicant states, “But the registering of a new patient does not necessarily correspond to changing a patient to be monitored by the device.” The Examiner is confused by the argument. The Applicant admits that creating a new patient does create a new folder. However, the Applicant is arguing that there is not an instant change of the patient being monitored. Neither the claim nor the specification require that the steps be performed at one time.
The Applicant states, “Regarding new claim 15 (and associated dependent claim 11), the prior art references do not teach or render obvious that "when a new folder is to be created, the at least one processor and at least one recording medium are further configured to set another folder in an identical hierarchy of the new folder to be write-protected." The Applicant continues, “Rather, the claim identifies a specific type of folder that should be write-protected-"another folder in an identical hierarchy of the new folder"-and when write protection should occur "when a new folder is to be created."”  First, the limitation does not describe “a specific type of folder.” The claim explicitly states, “another folder” without details. Second, if a folder is placed within the same hierarchy then a folder using Windows has the same Access Control.
The Examiner rewrote the rejection for claim 15 to better describe the inherent features of Windows.  This was done to improve clarity. The Examiner was not able to convey how Windows has worked for years in claim 11.  Rather than risk being accused of changing the claim 11 rejection, which he does not, the Examiner rewrote it for claim 15.
The Applicant states, “Regarding new claim 16, the prior art references do not teach or render obvious that "the second event includes an input ..” The argument represents general allegations of patentability.
The Applicant states, “However, therein, Rousso only describes a "radioactive-emission camera" having an "ultrasound imager." But this merely corresponds to the claimed ultrasonic probe head, not the additionally recited "camera configured to acquire peripheral image information." Accordingly, Rousso does not teach every element of the claim.” Why doesn’t this correspond to the claim ultrasonic probe head?  The claim says “probe” and not wand.
The Applicant states, “However, this is an unreasonably broad interpretation of the claim because the claim identifies specific information stored within the folder, not a generic file. This information is never described by Nagase. In other words, simply because a file may be stored in a folder in Nagase does not mean that the attribute information of an image file and folder configuration information are stored.” The Examiner copies from the claim “configured to store attribute information of the image file.” What exactly is attribute information of an image file is not disclosed by the Specification.  If the Specification had said that the filed was DICOM compliant then the Examiner would have some guidance however the folder stores images.  From Nagase Abstract, “storage unit configured to store therein the in-vivo information on the subjects.”  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626